DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 21,2021.  Applicants remarks with regards to claims 15-16 are persuasive and, therefore, the restriction of claims 15 and 16 is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 of U.S. Patent No. 10563083. Although the claims at issue are not identical, they are not patentably distinct from each other because the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shustack (US 5,128,387) in view of Yan (US 2007/0197384) and further in view of Glockner et al (US 7,005,002).
With regards to claims 1-3, 5-9, and 15, Shustack teaches a curable coating composition (abstract) that contains a photoinitiator (abstract) and a specific combination of oligomers (abstract) at a concentration of 10 to 80% (column 2, lines 24-
Shustack does not teach the addition of a fatty acid triglyceride oil.
Yan teaches a coating material (title) that contains UV curable oligomers (abstract) such as pentaerythritol acrylate (0053) and a diluent that includes epoxidized linseed oil (0066) at a concentration of up to 60% (0066).  Yan teaches the motivation for adding this compound to be because it allows for faster cure times and to modify the properties of the cured monomers and oligomers (0066).  Yan and Shustack are analogous in the art of coating compositions.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the oil of Yan to the composition of Shustack, thereby obtaining the present invention.
Shustack does not teach the addition of a resin having the claimed properties.
Glockner teaches a coating composition or a sealant composition (column 4, lines 3-13) that contains a resin a functionality of 3.5 to 10 and a dynamic viscosity from 1,000 to 20,000 mPas (column 3, lines 32-54).  Glockner teaches the motivation for using this resin to be because it has a high functionality while having a low viscosity and polydispersity (column 1, lines 38-41).  Glockner and Shustack are analogous in the art of coating compositions.  In light of the benefit above, it would be obvious to one skilled  
With regards to claim 10, Shustack teaches the composition to include trimethylolpropane as the oligomer (column 1, line 58 to column 2 line 2).
With regards to claim 14, Shustack teaches the addition of one or more additives including pigments and dyes (column 3 line 56 to column 4 line 3).


Claims 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shustack (US 5,128,387) in view of Yan (US 2007/0197384) and further in view of Glockner et al (US 7,005,002) as applied to claim 1 above, and further in view of Dana et al (US 2011/0071251).
With regards to claims 4, 11, and 16, the disclosure of Shustack is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Shustack does not teach the addition of an amine synergist and metal catalyst.
Dana teaches a high solid coating composition (abstract) that contains a tin catalyst and a tertiary amine synergist (0215 and 0057).  Dana teaches the motivation for adding these compounds to be because it promotes a faster reaction (0215).  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the catalyst and synergist of Dana to the composition of Shustack, thereby obtaining the present invention.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The art does not teach the specific mixture of photoinitiators as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763